DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.

Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive.
Applicant argues that Klappert et al. fails to teach “deleting or overwriting by one or more of the recording device and the one or more intermediate recording devices, the media content or locally-stored portions thereof, based on the recording control information assigned to each of the plurality of portions” as recited in claim 1.
The examiner respectfully disagrees. Klappert et al. discloses control circuitry using a power consumption priority to determine which programs to delete (para. 0034). Thus, claim 1, and similar claim 11, stand rejected.
Claim Rejections - 35 USC § 112
Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 9 and 18 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klappert et al. (US Pub. No. 2014/0380379) in view of Simpson et al. (US Pub. No. 2010/0218223).
Consider claim 1. Klappert et al. teaches a method comprising: receiving by a recording device a recording instruction identifying a media content transmitted by an upstream media content server (para. 0057 describes retrieving data on-demand by issue requests to a server remote to the user equipment device; para. 0105 describes identifying a first instance of a media asset for recording; paras. 0108-0110 describe recording the first instance during the scheduled transmission period); assigning to each of the plurality of portions, corresponding recording control information, wherein the recording control information is configured based, at least in part, on one or more parameters associated with a network node recording or storing a corresponding one of the plurality of portions (paras. 0112-0117 describe recording based on recording parameters (power consumption, title, transmission time, length, etc.)); managing storage and retrieval of each of the plurality of portions of the media content based, at least in part, on the corresponding recording control information (paras. 0107-0110 describe associating a priority to the media assets and recording selected media asset during the scheduled transmission period); and deleting or overwriting by one or more of the recording device and the one or more intermediate recording devices, the media content or locally-stored portions thereof, based on the recording control information assigned to each of the plurality of portions (para. 0034 describes determining which programs to delete based on the user assigned a power consumption cost priority).
Klappert et al. does not teach offloading recording one or more of a plurality of portions of the media content to one or more intermediate recording devices positioned between the recording device and the upstream media content server, wherein each of the plurality of portions corresponding to different portion of a transmission period associated with transmission of the media content.
However, Simpson et al. teaches offloading recording one or more of a plurality of portions of the media content to one or more intermediate recording devices positioned between the recording device and the upstream media content server, wherein each of the plurality of portions corresponds to a different portion of a transmission period associated with transmission of the media content (paras. 0016-0019 describe recording portions of a multimedia program on a network recording system that is positioned between the STB and the upstream media content server)
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to offload recording one or more of a plurality of portions of the media content to one or more intermediate recording devices positioned between the recording device and the upstream media content server, wherein each of the plurality of portions corresponding to different portion of a transmission period associated with transmission of the media content, in order to simultaneously record multimedia programs as suggested in the prior art.
Consider claim 2. Klappert et al. teaches the method according to claim 1, comprising directly recording by the recording device at least one of the plurality of portions of the media content (para. 0105 describes a recording a first instance of the media asset). 
Consider claim 3. Klappert et al. teaches the method according to claim 1, comprising offloading by the recording device recording all of the plurality of portions of the media content (para. 0109 describes recording the first and second instances of the media asset).
Consider claim 4. Klappert et al. teaches the method according to claim 1, comprising controlling one or more of the offloading, the assigning, and the managing of storage and retrieval based on a recording status parameter of at least one of the recording device and the one or more intermediate recording devices (paras. 0112-0117 describe recording based on recording parameters (power consumption, title, transmission time, length, etc.)). 
Consider claim 5. Klappert et al. teaches the method according to claim 1, comprising setting or adjusting the recording status parameter based on one or more of: a bandwidth availability for the transmission, a processing capacity, a recording storage availability, and a recording preference provided by an end-user or a network provider (para. 0055 describes user preferences including power consumption). 
Consider claim 6. Simpson et al. teaches the method according to claim 1, comprising sending by offloading by one of the one or more intermediate recording devices, to another intermediate recording device, recording of at least one of the one or more of the plurality of portions of the media content (paras. 0016-0019 describe recording a portion of a multimedia program on a network recording system that is positioned between the STB and the upstream media content server). The motivation to combine is similar to the motivation stated in claim 1 above.
Consider claim 7. Klappert et al. teaches the method according to claim 6, comprising identifying the at least one of the one or more of the plurality of portions based on identification information of at least a corresponding portion of the transmission period associated with transmission of the media content (para. 0106 describes the title or unique identifier of the media asset instance). 
Consider claim 8. Klappert et al. teaches the method according to claim 6, comprising controlling the offloading of the recording of the at least one of the one or more of the plurality of portions based, at least in part, on a recording status parameter of the one of the one or more intermediate recording devices (paras. 0112-0117 describe recording based on recording parameters (power consumption, title, transmission time, length, etc.)).
Consider claim 9. Klappert et al. teaches the method according to claim 1, comprising deleting or overwriting by one or more of the recording device and the one or more intermediate recording devices, the media content or locally-stored portions thereof, based on the recording control information assigned to each of the plurality of portions (paras. 0112-0117 describe recording based on recording parameters (power consumption, title, transmission time, length, etc.)). 
Consider claim 10. Klappert et al. teaches the method according to claim 9, comprising determining the recording control information assigned to each of the plurality of portions based on one or more of: a duration parameter of the media content; a recording storage preference provided by a network provider; a playback probability parameter of the media content, the playback probability parameter being calculated in dependence on one or more historical playback patterns of previous media contents; an elapsed time since the beginning of the transmission period of the media content; and a popularity parameter of the media content (para. 0036 describes recording media assets based on a user profile information that is based on the content the user accesses).
Claims 11-19 are rejected using similar reasoning as corresponding claims above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484